On original hearing, with at least some degree of reluctance, I concurred in the reversal of this judgment on the ground that the weight and preponderance of the evidence was against the jury's verdict to the extent that this court should not permit it to stand; but on rehearing, after again going over the statement of facts, I think that view erroneous, and that warrant does not exist for this court's overturning the action of both jury and trial court.
The idea that then seemed to me to underlie (and still does) the conclusions of my Associates — that is, that the testimony of Joe and Hannah Lavine, parents of the dead boy, and Lewis Thompson, the asserted eyewitness to the accident, must be discarded as incredible — never has appealed to me, but I before thought its real force overbalanced and outweighed by the opposing evidence presented, after making due allowance upon both sides for the frailties of human nature and the imperfections and inaccuracies of human powers; even that view I can no longer entertain. I never thought the statements of Lavine and wife that they found human blood and flesh on the railroad track and of Lewis Thompson that he told no one about the accident until about a week thereafter "so out of harmony with all human observation, reason, and experience" as to be unworthy of belief, and theretofore qualified my original concurrence. These witnesses were all ignorant negroes, and as the counterfeit presupposes and proves the genuine, so ofttimes the very exaggerated, inaccurate, and unintelligent way in which a negro tells of or about a tragic occurrence, as well as the superstitious and irrational action he displays in consequence of close relationship to it, leads not away from, but rather toward, an acceptance of the basic fact of the thing.
And right here lay the domain of the jury in this instance; they were men of ordinary experience and intelligence, familiar as such citizens are with the character, the traits, the tendencies, of negroes like these — who lived among them; the witnesses themselves, without an impeaching fact or circumstance having even been offered in evidence, were before them in person, affording an opportunity at close hand for a fair and reasonable appraisal of the net value of what they testified to. When in the exercise of their proper prerogative the twelve "good men and true" have chosen in such circumstances as here obtained to accept the version of such witnesses, I do not think it lies within the power of this court to veto or nullify that action.
It is so serious a thing in our system of jurisprudence for a court to invade the sphere of the jury that anathemas against it add spice to our law books throughout their chroniclings.
That it is such an intrusion for this verdict to be set aside seems to me demonstrable from a consideration of the state of the evidence. The trial court twice so held, and, although possessing like power with this tribunal in the matter, as many times refused — against the identical objections this court has sustained — to interfere, in denying motions, first, to set aside the jury's finding that the accident occurred at the crossing, and, second, for a new trial. Its very deliberate judgment, therefore, was that the testimony of Thompson and the Lavines, whatever the confrontment from the other side, was neither unreasonable nor "so against the great weight and preponderance of the evidence as to fail of that probative force necessary to support a judgment in favor of appellees."
Thompson testified:
"On June 8, 1921, I saw an accident on the Wallaceville or Texas 
New Orleans railroad crossing just east of the creosote works; I saw the boy when he got killed there. He was crossing the railroad when he got killed. At that time I was coming along there fixing to cross. Just as I came to go upon the crossing the safety gates were up. This boy was about 15 or 20 feet ahead of me. The boy was going north across the crossing at that time, and I was going the same way. I have good hearing and good eyesight. As near as I can get at it the time I am talking about was about 9 o'clock at night. The train that killed the boy was going west or towards town. Before that train killed the boy I did not hear the ringing of any bell or the blowing of any whistle. I have ridden on trains and in automobiles, and I am a pretty good judge of the speed a train is making. By standing there looking at that train I would say it was going about 25 or 30 miles an hour. That was a freight train. I don't remember how many box cars there were in that train, but it was a pretty short train, it had a caboose. I did not notice the number of the engine on the tender, and I didn't see the name of it. I did not see anybody else there at the time this boy was killed. The boy looked to be about 15 or 16 years old. I did not hear that train coming, and I like to have gotten run over myself. When I went to go across the track the safety gates were up. When the boy was killed he *Page 457 
was right on the crossing. That train came up on me suddenly before I knew anything about it. I saw the train just as it hit the boy. * * * I did not see him any more after the train hit him and I couldn't say whether it knocked him to one side in the ditch or up in the air. I know the engine hit him; the pilot hit him first. By pilot I mean the cowcatcher. I said I didn't know which way it knocked him, I just know it hit him."
Surely, when measured by the common experience of men, there is nothing inherently unreasonable about this. Does it become so merely because he, an ignorant and superstitious negro, further swore that he did not tell any one of this gruesome happening until about a week had passed?
There is, however, at least circumstantial corroboration of what he thus says he was an eyewitness to in the testimony of both the boy's parents. Joe Lavine, the father, in substance testified:
"When my wife and I went down to that crossing on Friday after the killing on Wednesday night, and the first thing I saw on the crossing on the right side going west, after we got off the road, right up against that big sill, was blood. It was not the sill of the cattle guard, it is a big piece of timber or a stringer where the rail goes across this road; on the inside of the rail was blood. We then went on up the railroad track, and here is the trestle bridge, and here is the road crossing, and right about the center is the place I saw the blood on the flanges of the rail, and I saw some on the other side. I also found a piece of his jumper; it was a blue jumper. I knew it was his because it was made at home; we always had them made at home for him to wear, and I had one made for myself, and I knew it was his. We went a little further and found a piece of flesh off his ankle lying in the track, and we found another piece of flesh, but the ground had been stirred up with gravel, and we couldn't see any further.
"We saw some blood along the side of that sill. I saw a big splotch of blood there; I didn't measure to see how big that splotch was, but it looked as large as my hand. It was not dry, it had been raining. I didn't try to rub it off; I didn't have heart enough to do that. I examined it closely with my eyes, and it looked red on that sill. I think I know red paint from blood. If you were to put some red paint on a sill, and put some blood there, I could tell three or four days afterwards whether it was paint or blood; I could tell it was human blood. If it was animal blood it would be just like any other blood. You could tell the difference between paint and blood, because the paint would not wash off, and the blood would. * * *
"The first time I knew the boy was killed was at the undertaker's. That man is Lewis Thompson; he is here as a witness now. Lewis Thompson told me that my boy was killed on the crossing, and after he told me that my wife and I went down there.
"I looked at that piece of flesh, and moved it with my foot, but I didn't touch it with my hand. I don't think a piece of raw beef would have looked like that. In regard to whether I could tell whether that was a piece of human flesh, and whether I could tell human flesh three days old from a piece of beef, I will say that human flesh don't look like any beef. I have seen lots of human flesh cut off of a human being. I never examined when it was two or three days old, but I have seen lots of men killed and laid out in Cuba. * * *
"The place where we found that big piece of flesh was about half way between the crossing and the creosote plant, which was west of the crossing. According to what I saw after we went to Westheimer's I would say that piece of flesh was cut off of the knuckle of his heel; the skin was still on that piece of flesh, and it was black. The skin was puffed, like skinning anything from the hard part of his heel, and the other part of it at Westheimer's was in a bucket, and it was the skinny part of the foot and the hand."
Hannah Lavine, the mother, swore:
"After June 8, 1921, my husband and I went over there to that public crossing known as the Texas  New Orleans crossing. We found a piece of jumper there, and I knew whose piece of jumper it was. I knew that because I made the jumper, I knew the piece of goods. After finding that piece of jumper I walked a little piece further and there lay a piece of my child's flesh. That was a piece of meat, just a small piece of flesh. We found that just a little ways down from the crossing. By a little ways I mean about as far as from me to that table; I don't know whether that is about 15 feet. It was about four of your steps. We went on further, and there was a bigger piece of flesh. I didn't pick that up, but Joe turned it over with his foot."
Back and forth over the grilling reaches of a cross-examination, aided by scientific maps, measurements, and records as to time, place, and circumstances, these untutored witnesses were carried, without shaking the plain and simple story they thus told. Whose responsibility was it to judge as to its truth? The able trial judge told the jury, what this court has numberless times held must always be done, that it rested upon them, solemnly charging them:
"You are the exclusive judges of the facts proved, the credibility of the witnesses, and the weight to be given their testimony."
An outstanding feature of the testimony of this witness Lewis Thompson, who without contradiction said he was a mere passerby and a stranger to the Lavines at the time of the accident, is that he stood there till the train passed and that the boy's body was not thrown to the ground at the crossing; the statements of Joe and Hannah Lavine that they found further down the track pieces of black flesh, parts of the jumper cloth the boy wore, and what they took to be splotches of human blood, cannot be said to be uncorroborative of this.
What is there now upon the opposing side that so compellingly confronts this simple *Page 458 
recital that a jury's right to appraise it must be denied? As I view this record, nothing in final sum except the statement of appellants' tower man that he first found the boy's body 2,200 feet down the track west of the crossing in the position and condition he testified to; except for this, there was, between the other witnesses, just an affirmance on one hand and a denial on the other that any accident occurred at the crossing — such a conflict only as the jury clearly had the right to resolve.
A brief analysis will make this plain; the tower man was alone when he first found the body, and no one of the remaining witnesses knew anything about where he found it except from his own statements to them; not only that, but irreconcilable discrepancy appears between his account and that of both the train operatives, the engineer and fireman, in that they swore that they were keeping a close lookout, and that no such accident occurred along there that night, whereas he testified that on his way from his home to the tower on that night he met the train they were running, Houston East  West Texas train 144, stepped off the track for it to go by, and "right after the train passed I got on the track back of the train, because it was not such rough walking, and after walking about a hundred yards, I found the body."
The engineer's positive assertion that he did not run over anybody at all that night is thus sworn to:
"On the night of June 8, 1921, between 9 and 10 o'clock I brought a string of cars from Englewood yards to Houston; I was engineer on train No. 144 that night. The engineer occupies the right side of the engine and the fireman the left. I know where Cushing street is. I did not run over anybody at the Cushing street crossing on that night. I did not run over anybody at all that night, and did not see anybody on the track. If there was anybody run over by my train I don't know it. I kept a careful lookout on the track that night as we left Englewood yards. There wasn't anybody struck by my engine that night. I first heard of the accident when I arrived in Houston the second day after the accident, which would be on the morning of the 10th."
The fireman testified on the point as follows:
"We did not strike anybody at that crossing on that night. I was looking out down the track and ringing the bell when we went over that crossing, and we were going about six miles an hour. So far as I know our train did not run over anybody that night. I first learned of the accident the next morning when we got to Timpson. They wired us and asked us to examine to see if there were any marks or blood on the engine, and told us that the boy had been found, and we did not find any marks on the engine that indicated that we had hit anything that night."
There is apparent confusion in another feature of the tower man's testimony; he states in one place that while the ambulance was coming he put the body on a push car and took it to the pump house, staying with it from the time he found it until the ambulance came, while it is otherwise shown that he left the body, went down the track for the watchman with his light, and that after going back to the body with him, they together again left it, going to the railway company's office at the creosote works to phone for an ambulance.
But detailed considerations aside, the jury here saw fit to discard the testimony of these three employees of appellants, in so far as it conflicted with that of appellees' witnesses above quoted from, and it seems to me they were justified in doing so; if the version of the two train operatives is to be accepted, the boy was not killed by Houston East  West Texas train 144 at all, while according to the tower man that train must have killed him and its long string of heavy freight cars passed over his body without actually severing a single member. Such a possibility is inconceivable.
It is quite true that the position, condition, and location of the body was not satisfactorily accounted for, but this seems to me to leave one of those inferences the jury might legitimately draw from the facts and circumstances that were in evidence; as appellants argue, it might have been run over where it was, while, as appellees suggest, it might either have been moved from the crossing or near it to the place where found after being run over, or more probably, as occurs to me, may have been first thrown upon the pilot and carried or dragged to where the watchman said he found it.
At any rate, sitting here in the quiet of these appellate chambers, far removed from the scene and from contact with the people who participated, with nothing but the pulseless written record of this trial to aid me, I cannot feel myself in equal position with the jury to pass upon these fact issues.
I think the motion for rehearing should have been granted, and the trial court's judgment affirmed. *Page 459